Citation Nr: 1125912	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-04 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran faxed a request to reschedule a Board hearing directly to the Board in May 2011.  He submitted the original of the same request to the RO in May 2011.  The RO forwarded the request to the Board where it was received in June 2011.  

The Board notes that a new claim regarding service connection for bilateral knee disabilities was included in the hearing-related material forwarded by RO.  The issue of service connection for a bilateral knee disability has not yet been developed or adjudicated by the RO.  The issue is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was previously scheduled for a Travel Board hearing in April 2011.  The Veteran failed to report for his hearing.  His case was certified on appeal that same month.  

As noted in the Introduction, the Veteran faxed a motion to have his hearing rescheduled.  He said he missed the earlier hearing due to a medical emergency.  The motion was received at the Board on May 5, 2011.  The Veteran included a statement from R. E. Mestan, M.D., who said that the Veteran was a long time patient of his.  Dr. Mestan said it was necessary for the Veteran to have a particular study done on the date of the scheduled hearing.  He said the Veteran was unable to keep his VA appointment as a result of having the study done.

The Veteran has provided good cause for why he was unable to attend his previously scheduled Travel Board hearing.  He has also submitted a timely request to have his hearing rescheduled.  See 38 C.F.R. § 20.704(d) (2010).  His motion is granted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge.  The Veteran and his representative must be give notice of the date, time, and location of the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


